DocuSign Envelope ID: 8339E258-A03A-4AFD-A06E-7C4387F1C97B
              Case 1:20-cv-03007-BMC Document 13 Filed 09/03/20 Page 1 of 1 PageID #: 68




                                                       CONSENT TO SUE

                 By my signature below, I hereby authorize the filing and prosecution of claims in my
                 name and on my behalf to contest the failure of Ernie’s Auto Detailing and several car
                 dealerships and their owners and affiliates to pay me, inter alia, minimum wage and
                 overtime wages as required under state and/or federal law and also authorize the filing of
                 this consent in the lawsuit challenging such conduct. I consent to the representative
                 plaintiffs in this matter acting as my agents to make decisions on my behalf concerning
                 the litigation, the method and manner of conducting this litigation and all other matters
                 pertaining to this lawsuit. I have been provided with a copy of a retainer agreement with
                 the law firm of Samuel & Stein, and I agree to be bound by its terms.

                 Con mi firma abajo, autorizo la presentación y tramitación de reclamaciones en mi
                 nombre y de mi parte para impugnar el fallo de que Ernie's Auto Detailing y varios
                 concesionarios de automóviles y sus propietarios y afiliados a me pagan, entre otras
                 cosas, el salario mínimo y pago de horas extras, requerida en el estado y / o la ley federal
                 y también autorizan la presentación de este consentimiento en la demanda contra ese tipo
                 de conducta. Doy mi consentimiento para que los demandantes representativos en este
                 asunto actúen como mis agentes para tomar decisiones en mi nombre con respecto al
                 litigio, el método y la manera de llevar a cabo este litigio y todos los demás asuntos
                 relacionados con este juicio. Se me ha proporcionado una copia de un acuerdo de
                 retención con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar
                 obligado por sus términos.


                 ___________________________
                 Jose Luis Estrada


                 Date: September ____, 2020
                        9/3/2020
